PER CURIAM.
This court, by its opinion and judgment dated February 12, 1959, 109 So.2d 183, affirmed a final judgment which had been rendered in the circuit court in Dade County in common law case 37763 in favor of the defendants on a directed verdict. On cer-tiorari the U. S. Supreme Court reversed this court’s judgment and remanded the case by a per curiam order of a majority of that court, dated October 19, 1959, 80 S.Ct. 21, 22, consisting of the following:
“The petition for writ of certiorari is granted. The judgment of the District Court of Appeal of Florida, Third District, is reversed and the case is remanded for further proceedings in conformity with this opinion. We hold that the proofs were sufficient to submit to the jury the question whether employer negligence played a part in producing the petitioner’s injury. Rogers v. Missouri Pacific R. Co., 352 U.S. 500, 77 S.Ct. 443, 1 L.Ed.2d 493.”
As directed by the mandate of that court filed herein December 7, 1959, it is ordered that our said judgment in the case is vacated, the trial court’s judgment is reversed and the cause is remanded for new-trial.
It is further ordered that the appellate' costs in this court and the $100 costs for which the U. S. Supreme Court gave judgment to the plaintiff against the defendants shall be taxed in the trial court. See rule’ 3.16(b), F.A.R., 31 F.S.A.
HORTON, C. J., and PEARSON and. CARROLL, CHAS., JJ., concur.